Citation Nr: 0808987	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-43 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen, Agent


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from July 1967 
to March 1969 and from July 1977 to August 1988.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan 
Puerto, Commonwealth of Puerto Rico.  

In an October 2004 statement, the veteran indicated that he 
did not know what his psychiatric disorder was called but 
that he has psychological disorders related to service.  The 
Board construes this as an informal claim for service 
connection for a psychiatric disorder other than PTSD, and 
the matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
personnel records reflect that he had service in Vietnam from 
March 1968 to March 1969, as a radio operator, with noted 
participation in the Tet offensive campaign.  Although the 
veteran has no awards denoting combat with the enemy, he has 
related exposure to hostile fire during his duties in a relay 
station on the top of a mountain, Signal Hill, in Pleiku.  He 
has also identified wounded and killed soldiers.   

The record, which contains VA outpatient treatment records 
and VA examination reports, do not reflect a diagnosis of 
PTSD.  However, the veteran has indicated that he was 
hospitalized three times for PTSD.  He stated in a July 2004 
statement that he was hospitalized in March 1969, September 
1979, and December 2003, and he referred to evidence that was 
attached.  The record does not contain records from these 
hospitalizations and the veteran has not provided complete 
information regarding this treatment.  When reference is made 
to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty 
to assist.

Accordingly, the case is REMANDED for the following action:

1.  Request complete information from 
the veteran regarding his 
hospitalizations for PTSD in March 
1969, September 1979, and December 
2003, and make arrangements to obtain 
these records.  

2.  If, and only if, the veteran is shown 
to have a diagnosis of PTSD, ask him to 
provide a more specific and detailed 
statement describing his alleged 
stressors, and then request that the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) provide any available 
information that might corroborate the 
alleged in-service stressors from his 
time served with the 167th Signal Company 
from March 1968 to March 1969.  

3.  Then, if and only if, a stressor is 
verified, note that for the record and 
schedule the veteran for a VA psychiatric 
examination in order to ascertain whether 
he has PTSD as the result of such 
verified stressor(s).  In considering 
whether the veteran meets the criteria 
for a diagnosis of PTSD, only the 
verified stressor(s) may be considered.  
The claims folder must be made available 
to the examiner for review.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders- IV (DSM-IV).  
All necessary special studies or tests, 
including psychological testing and 
evaluation, are to be accomplished.  The 
psychiatrist must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported by the veteran and established 
as having occurred during the veteran's 
active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



